Citation Nr: 1509410	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  10-21 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in
Wichita, Kansas


THE ISSUE

Entitlement to service connection for skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, in pertinent part, denied service connection for a skin disorder.  

This matter was remanded in March 2012 by the Board for a medical examination and further development.  A review of the record shows that the RO has complied with all remand instructions by providing a VA examination in April 2012 and issuing a supplemental statement of the case.

In June 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A transcript of that hearing is of record.  That judge has since retired from the Board.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current skin disorder is related to active service.


CONCLUSION OF LAW

The criteria for service connection for skin disorder have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in November 2007.

VA has a duty to assist the Veteran in the development of this claim. The claims file includes VA medical records, private medical records, and the statements of the Veteran in support of his claims. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to this claim. Essentially, all available evidence that could substantiate this claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

An essential element of a claim for service connection is evidence of a current disability. The claims folder reveals that the Veteran has been diagnosed with seborrheic keratosis and actinic keratosis. (See April 2012 VA medical examination). Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Here, the Veteran contends that while on active duty his skin condition began shortly after his tour in Vietnam. (See hearing transcript page 5). The claims folder reflects, that while on active duty the Veteran had a wart removed from his left forearm. (See October 1967 chronological record of medical care). The Board finds that based on the above evidence, the Veteran's statements that he experienced a skin condition while on active duty is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2014). As such, the Board finds that an element of a service connection claim, injury in service, has been met.

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. The April 2012 VA medical examination notes that the Veteran was treated with liquid nitrogen while in service for warts. The examination further notes the Veteran's private medical records, which reflect liquid nitrogen treatment since 2002 for a skin disorder. The physician could not determine whether the Veteran's current skin disorder is one that would be expected from Agent Orange exposure. However, the physician explained that the Veteran's actinic and seborrheic keratoses are believed to be due to chronic sun exposure. The examiner acknowledged that the Veteran had sun exposure while serving in Vietnam, though also noted that the Veteran had an even greater history of civilian exposure as well. 

The Board finds based on the available evidence, service connection for skin disorder is warranted. As noted, the claims folder reflects that the Veteran was treated for a skin disorder as early as 1967, while still on active duty.  The medical evidence reflects that the Veteran's skin disability is due to chronic sun exposure; such as the exposure the Veteran experienced in Vietnam. The Board has considered the VA examiner's opinion that the actinic and seborrheic keratoses were more likely due to the more extensive civilian sun exposure rather than the inservice exposure in Vietnam, however, this opinion does not take into account the possibility that both exposures played a role in the development of the skin disabilities.  

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for skin disorder and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for skin disorder is granted.





ORDER

Entitlement to service connection for skin disorder is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


